83763: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32031: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83763


Short Caption:REDDY VS. MEDAPPEAL, LLCCourt:Supreme Court


Related Case(s):83253


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792836Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/19/2021 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMargaret ReddyAndrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


AppellantMax Global, Inc.Andrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


AppellantMohan ThalamarlaAndrew Wasielewski
							(The Wasielewski Law Firm, Ltd.)
						


RespondentMedappeal, LLCZachary T. Ball
							(The Ball Law Group LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/12/2021Filing FeeFiling Fee due for Appeal. (SC)


11/12/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-32490




11/12/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-32492




11/17/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. Addendum to NOA Packet Submitted 11/09/2021 - A792836. (SC)21-33107




11/18/2021Filing FeeE-Payment $250.00 from Andrew Wasielewski. (SC)


11/18/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-33281




11/19/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)21-33440




12/14/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)21-35502




12/21/2021Docketing StatementFiled Appellant's Docketing Statement, Civil Appeals. (SC)21-36449




12/21/2021AppendixFiled Appendix to Docketing Statement Vol 1. (SC)21-36450




12/21/2021AppendixFiled Appendix to Docketing Statement Vol II. (SC)21-36451




12/21/2021AppendixFiled Appendix to Docketing Statement Vol III. (SC)21-36452




01/12/2022MotionFiled Appellant's Motion to Consolidate Appeal. (SC)22-01337




01/14/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 31, 2022, at 8:30 am. (SC).22-01562




01/28/2022Order/ProceduralFiled Order Regarding Motions. Appellants have filed an untimely motion in Docket No. 83253 for an extension of time to file the transcript request form. The motion is granted as follows. Compliant transcript request form due: 7 days. In Docket No. 83253, appellants have also filed a motion for a second extension of time (60 days) to file the opening brief. The motion is denied. Opening brief and appendix in Docket No. 83253 due:14 days. In Docket No. 83763, appellants have filed a motion to consolidate these appeals. The motion is denied. (SC)22-03019




02/02/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: February 18, 2022, at 9:00 AM. (SC)22-03508




02/22/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 3, 2022, at 1:00 PM. (SC)22-05784




03/07/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-07194




03/09/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-07491




03/23/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/26/21 and 8/31/21.  To Court Reporter: Stacy Ray. (SC)22-09132




05/03/2022Settlement Program ReportFiled Final Report/No Settlement.


06/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  June 21, 2022.  (SC)22-18012




06/21/2022BriefFiled Appellants' Opening Brief. (SC)22-19625




06/21/2022AppendixFiled Appellants' Appendix, Volume 1. (SC)22-19626




06/21/2022AppendixFiled Appellants' Appendix, Volume 2. (SC)22-19627




06/21/2022AppendixFiled Appellants' Appendix, Volume 3. (SC)22-19628




06/22/2022AppendixFiled Appellants' Appendix, Volume 4. (SC)22-19629




06/22/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (Notice Inadvertently Issued - Certificate of Service for both the Opening Brief and Appendix is attached to Opening Brief) (SC)22-19651




06/27/2022BriefFiled Respondent's Answering Brief. (SC)22-20206




06/27/2022Notice/OutgoingIssued Notice to Provide Proof of Service (Answering Brief). Due date: 7 days.22-20209




07/05/2022Notice/IncomingFiled Certificate of Service. (Answering Brief) (SC)22-21076




07/27/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: August 10, 2022. (SC)22-23553




08/10/2022BriefFiled Appellants' Reply Brief. (SC)22-25117




08/11/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32031





Combined Case View